FILED
                           NOT FOR PUBLICATION                                 JUN 19 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10218

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00113-JAT-1

  v.
                                                 MEMORANDUM*
JOHN EDWARD GIBBONS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted June 11, 2013**
                              San Francisco, California

Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and PIERSOL, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
      John Edward Gibbons appeals his convictions following a bench trial of

conspiracy to possess with intent to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846, and possession with intent to distribute five kilograms

or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii). We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      The sole issue on appeal is whether the district court erred by denying Gibbons’

motion to suppress. This same issue was raised by Gibbons’ co-defendant, Lisa

Sayamontry. See United States v. Sayamontry, No. 12-10153, ___ Fed. Appx. ___,

2013 WL 2632188 (9th Cir. June 13, 2013) (unpublished disposition). For the reasons

stated in Sayamontry, we hold that the district court correctly denied the motion to

suppress.

      AFFIRMED.




                                          2